The opinion of the court was delivered by
Allbn, J.
: A railroad company seeking to condemn land for a right of way or other uses connected with the construction and operation of its railroad, under the statute, takes only a right to the use of such land as is definitely described in the report of the commissioners. The concealed purposes or intentions of the representatives of the company or of the board of commissioners can confer no rights. The landowner may rely implicitly on the report filed. The commissioners in this case condemned a right of way across *17620 acres only: The law requires the commissioners to embody their doings in a written report, and to file the same with county clerk. This rejiort becomes the' evidence, and the only evidence, of their doings. (The State v. Armell, 8 Kan. 288 ; Reisner v. Union Depot & Rld. Co., 27 id. 382; C. K. & W. Rld. Co. v. Grovier, 41 id. 685.)
The judgment is reversed, and a new trial ordered.
All the Justices concurring.